 258DECISIONSOF NATIONALLABOR RELATIONS BOARD2.All production and maintenance employees of the Respondent employedat its Quincy plant, exclusive of office, clerical, and professional employees,guards, and all supervisors as defined in Section 2 (11) of the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.3.F.W. Green and J. A. Dunn were not, at all times material herein, super-visory employees and were eligible to vote in the election held on January IT,1951.4.On April 20, 1951, International Molders and Foundry Workers Union ofNorth America, AFL, Local 106, was, and at all times since has been, and nowis, the representative of a majority of the Respondent's employees in the ap-propriate unit described above for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.5.By refusing on April 23, 1951, and at all times thereafter, to bargain col-lectivelywith International Molders and Foundry Workers Union of NorthAmerica, AFL, Local 106, as the exclusive representative of all its employees inthe appropriate unit, the Respondent has engaged in andis engagingin unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondenthas engagedin and is engagingin unfair labor practices within themeaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within themeaning ofSection 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]ROBERTSON BROTHERS DEPARTMENT STORE, INC.andAMALGAMATEDCLOTHINGWORKERS OF AMERICA,CIO,PETITIONER.Cases Nos.13-RC-1840 and 13-RC-1773.December 4,1951Supplemental Decision and OrderOnJuly18, 1951, the Board issued its Decision, Order, and Direc-tion of Election in the above-captioned case 1 in which it found nomerit in the contentions of Retail Workers International, Local No.37, AFL, the Intervenor, and the Employer that a subsisting collectivebargaining contract between them was a bar to this proceeding.TheBoard found that the contract urged as a bar had been prematurelyextended, and therefore under its precedents was not a bar. Itdirected an election.Thereafter, on July 27, 1951, the Intervenor filed its petition forreconsideration and rehearing in this case. It contended that thepremature extension doctrine had not been raised either before orat the original hearing, and asserted that it had in its possession1 95 NLRB 271.97 NLRB No. 50. ROBERTSON BROTHERS DEPARTMENT STORE, INC.259evidence which, if introduced in the record, would have saved itscontract with the Employer as a bar to this proceeding. It also urgedthat it was squarely within the rule of theDe Soto Creamery 2caseissued by the Board shortly before the issuance of the decision herein.On August 10, 1951, the Board, having fully considered the Inter-venor's petition, issued an order reopening the record, and on Sep-tember 10, 1951, pursuant to notices duly served upon all the parties,a second hearing was held in this case before Ivan C. McLeod, hearingofficer, at which all parties fully participated.The hearing officer'srulings made at this hearing are free from prejudicial error and arehereby affirmed.aUpon the entire record in this case, the Board finds:The original contract was executed on March 8, 1948, for an initialterm expiring March 8, 1951.This contract had been amended andsupplemented on several occasions. It contained no automatic re-newal provision.On January 19, 1951, the parties to this agreementagain executed a "Supplemental Contract" in which, after adoptingall the amendments and supplements previously executed, includingthe unauthorized union-security provision, and including certainchanges and new provisions, the term of the original contract wasextended to March 8, 1953.4On February 10, 1951, an "AdditionalSupplemental Agreement" was executed by the Employer and theIntervenor in which the unlawful union-security provision was in-validated.At the first hearing the Board had before it two petitions : One,for a unit of the Employer's alteration department employees, filedon January 26,1951; the other, for a store-wide unit, filed on March 5,1951.1Both the Employer an the Intervenor conceded that an un-lawful union-security provision contained in the collective bargain-ing agreement between them prevented this contract from serving asa bar to the January 26, 1951, petition.They contended, however,'De Soto Creamery& Produce Company,owned and operated by Armour&Company,94NLRB 1627.In this casea majority of the Board held thata new contract executed"pursuantto a 60-day notice underSection 8(d) (1) of the Act, in the 60-day period priorto expirationof an existing contract, and whichisalso executed prior to the filing of apetition,willbar the petition. . . . 11Chairman HerzogandMember Reynolds,who dis-sented, now consider themselves boundby theDeSoto decision.ePursuant to the provisionsof Section 3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-memberpanel (Chairman Herzog and Mem-bers Houston and Reynolds)4No evidence of the service of any 60-day notice by either partyto the other for negotia-tionof this contract was introducedin therecord atthe original bearing.5 The Board dismissedthe petitionin Case No.13-RC-1773,because the unit soughttherein was inappropriate,See footnote1,supra.The issues in that case were notinvolved in the reopened hearing. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the supplemental contract of February 10, 1951, restored theircontract as a bar to the petition filed on March 5, 19516The record in the reopened hearing shows that the Intervenor serveda notice upon the Employer approximately 60 days before the expi-ration of the March 1948 contract, requesting the reopening of thesame, and seeking to negotiate terms for a new contract.We believethat this notice clearly satisfied the requirements of Section 8 (d) (1)of the Act, and that it is within the rule of theDe Soto Creamerycase.'We find no merit in the Petitioner's contention that the 60-day noticeserved by the Intervenor upon the Employer was of no effect becausethe terms of the contract of January 19, 1951, had in fact been agreedupon before this notice had been served.8For reasons more fullystated in theDe Soto Creamerycase, we find that the 60-day noticeserved by the Intervenor upon the Employer before the expirationdate of the original contract, and the execution of a new contract-with-in the 60-day period, barred the petition of March 5,1951.'We shalldismiss this petition.-OrderIT ISHEREBY ORDEREDthat the petition filed herein on March 5, 1951,be, and thesamehereby is, dismissed.d The Petitioner contended that the supplemental agreement of February 10, 1951, inwhich the unlawful union-security provision was declared inoperative,had not been pub-licized among the membership.It asserted that the Intervenor purposefully did not informthe employees that the unlawful union-security provision was no longer in force, in orderto prevent the employees from leaving the Intervenor.This omission by the Intervenorto inform its membership that they were now free to stay in the union or not, preventedthe contract,in the Petitioner's view, from serving as a bar.However, we will treat theFebruary 10, 1951, supplemental agreement for what it purports to be, and, as such, It Iseffective in preserving the contract as a bar.'rSee footnote 2,supra.$ The Intervenor'switness testified at the second hearing that only minor changes weremade in the terms agreed upon before the 60-day notice was served.IIn its brief on the reopened hearing, the Intervenor also contends that Its contract ofMarch 8, 1948, being for a 3-year term,was of unusual duration after the first 2-yearperiod, and hence could not have been prematurely extended under the Board's decision inCushman's & Sons,88 NLRB 121. In view of our finding herein, we find it unnecessary atthis time to discuss the principles involved in that case.PLAINFIELD COURIER-NEWS Co.andELIZABETH NEWSPAPER GUILD,AFFILIATED WITH AMERICAN NEWSPAPER GUILD, CIO, PETITIONER.Case No. 2-RC-2911.December 4, 1951Supplemental DecisionPursuant to the Decision and Direction of Election," dated July 25,1951, an election by secret ballot was conducted in this case on Augusti 95 NLRB 532.97 NLRB No. 46.